IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00392-CR

KATHLEEN JO BELFORD,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 09-03905-CRF-272


                         MEMORANDUM OPINION


      Appellant Kathleen Jo Belford has filed a motion to dismiss her appeal. See TEX.

R. APP. P. 42.2(a). We have not issued a decision in the appeal, and Belford personally

signed the motion. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 28, 2013
Do not publish
[CR25]




Belford v. State                             Page 2